        Case 4:17-cr-00134-ALM-KPJ Document 28-3 Filed 12/06/19 Page 1 of 1 PageID #: 111




                                                                                                           CHRIST



                                                            NORTH TEXAS TX P&DC
                                                                    DALL S'TX 750
                                                             - 3 DEC 2019 PM 10 L
(I fytye jrctTzy 'Th
                                                                                                          ll*«. R.m„w, pfiHa(M| 0|



                                         /%20OV*O
                                         'J & £:                             DS                        3


                                                         fE(U*b

                                 tt Z r fAJ (                       r t            )
                                              tv - . -
                                              1   1w
             y\\

                                                          lij i}}lri!jiliiii!ii!}iin:ji i;/}i]!   |i/li );) liiil
